NOTE: This order is nonprecedential.


  (!1initeb ~tate~ ([ourt of ~peaI~
         for tbe· jfeberaI ([ircuit

  ZHEJIANG DUNAN HETIAN METAL CO., LTD.,
             Plaintiff-Appellant,
                             v.
                    UNITED STATES,
                    Defendant-Appellee,
                            and
        PARKER-HANNI FIN CORPORATION,
               Defendant-Appellee.


                         2010-1367


   Appeal from the United States Court of International
Trade in case no_ 09-CV-0217, Judge Donald C_ Pogue.


                       ON MOTION


                        ORDER
     The United States moves for a 35-day extension of
time, until October 14, 2010, for all appellees to file their
briefs_
    Upon consideration thereof,
ZHEJIANG DUNAN v. US                                     2

      IT Is ORDERED THAT:
      The motion is granted.
                               FOR THE COURT


      SEP 21 2010               lsi Jan Horbaly
         Date                  Jan Horbaly
                               Clerk
cc: Mark E. Pardo, Esq.
    Donald R. Dinan, Esq.
    L. Misha Preheim, Esq.
s21
                                               FILED
                                      u.s. COURT OF APPEALS FOR
                                        THE FEDERAL CIRCUIT

                                           SEP 21 ZOlO
                                             JAN HORBALY
                                                CLERK